                       Case 5:20-cv-05799-LHK Document 419 Filed 12/31/20 Page 1 of 6


                   1   LATHAM & WATKINS LLP                         LAWYERS’ COMMITTEE FOR
                        Sadik Huseny (Bar No. 224659)               CIVIL RIGHTS UNDER LAW
                   2       sadik.huseny@lw.com                       Kristen Clarke (pro hac vice)
                        Steven M. Bauer (Bar No. 135067)                 kclarke@lawyerscommittee.org
                   3       steven.bauer@lw.com                       Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                     jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                        Ezra D. Rosenberg (pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)             erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                    Ajay P. Saini (pro hac vice)
                       505 Montgomery Street, Suite 2000                 asaini@lawyerscommittee.org
                   6   San Francisco, CA 94111                       Maryum Jordan (Bar No. 325447)
                       Telephone: 415.391.0600                           mjordan@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                       Pooja Chaudhuri (Bar No. 314847)
                                                                        pchaudhuri@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                         1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (pro hac vice)         Washington, D.C. 20005
                   9        melissa.sherry@lw.com                   Telephone: 202.662.8600
                        Richard P. Bress (pro hac vice)             Facsimile: 202.783.0857
               10           rick.bress@lw.com
                        Anne W. Robinson (pro hac vice)             Additional counsel and representation
               11           anne.robinson@lw.com                    information listed in signature block
                        Tyce R. Walters (pro hac vice)
               12           tyce.walters@lw.com
                        Gemma Donofrio (pro hac vice)
               13           gemma.donofrio@lw.com
                        Christine C. Smith (pro hac vice)
               14          christine.smith@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17                               UNITED STATES DISTRICT COURT
                                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
               18                                     SAN JOSE DIVISION

               19      NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               20                                     Plaintiffs,   STATUS UPDATE ON ORDER
               21                    v.                             GRANTING IN PART AND DENYING
                                                                    IN PART PLAINTIFFS’ REQUESTS
               22      WILBUR L. ROSS, JR., et al.,                 FOR RELIEF IN DECEMBER 29, 2020
                                                                    JOINT STATUS REPORT
               23                                     Defendants.
                                                                    Re: Dkt. No. 416
               24

               25                                                   Date:    TBD
                                                                    Time:    TBD
               26                                                   Place:   Courtroom 8
                                                                    Judge:   Hon. Lucy H. Koh
               27

               28

                                                                                       CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW                                                    STATUS UPDATE ON ORDER GRANTING IN PART &
 SAN FRANCISCO
                                                                     DENYING IN PART PLTFS’ REQUESTS FOR RELIEF
                        Case 5:20-cv-05799-LHK Document 419 Filed 12/31/20 Page 2 of 6


                   1          On December 29, 2020, the Court issued an Order Granting in Part and Denying in Part

                   2   Plaintiffs’ Requests for Relief in the December 29, 2020 Joint Status Report (“December 29

                   3   Order”) (Dkt. 416). In relevant part, the December 29 Order ordered Defendants to provide

                   4   certain information regarding the 2,944 documents the Magistrate Judge Panel had ordered

                   5   produced to Plaintiffs, and provided that the parties could “move the Magistrate Judge Panel for

                   6   further relief—including a finding that Defendants have waived privilege—by December 31,

                   7   2020 at 5 p.m.,” had Defendants not logged the 63 documents described as both privileged and

                   8   responsive. Id. at 5. On December 30 at 5:00 p.m. PT, Defendants provided only part of the

                   9   information ordered regarding the documents, and acknowledged that their privilege logs do not,

               10      in fact, include the entirety of the 63 documents.

               11             Plaintiffs have requested additional information regarding these 63 documents and

               12      regarding the responsive and non-privileged documents that should have been produced.

               13      Defendants have not yet provided the requested information, but have represented that they are

               14      seeking to confirm information and that they will provide further explanation by Monday. In an

               15      attempt to avoid burdening the Court further with this issue, or submitting seriatim filings,

               16      Plaintiffs respectfully request that they be permitted to file any necessary motion for relief after

               17      they have received the information promised by Defendants. The parties will provide the Court

               18      an update on this issue in the joint discovery report due Monday, January 4.

               19

               20      Dated: December 31, 2020                             LATHAM & WATKINS LLP

               21                                                           By: /s/ Sadik Huseny
                                                                               Sadik Huseny
               22
                                                                            Sadik Huseny (Bar No. 224659)
               23                                                           sadik.huseny@lw.com
                                                                            Steven M. Bauer (Bar No. 135067)
               24                                                           steven.bauer@lw.com
                                                                            Amit Makker (Bar No. 280747)
               25                                                           amit.makker@lw.com
                                                                            Shannon D. Lankenau (Bar. No. 294263)
               26                                                           shannon.lankenau@lw.com
                                                                            LATHAM & WATKINS LLP
               27                                                           505 Montgomery Street, Suite 2000
                                                                            San Francisco, CA 94111
               28                                                           Telephone: 415.391.0600

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                       1    STATUS UPDATE ON ORDER GRANTING IN PART &
 SAN FRANCISCO
                                                                             DENYING IN PART PLTFS’ REQUESTS FOR RELIEF
                        Case 5:20-cv-05799-LHK Document 419 Filed 12/31/20 Page 3 of 6


                   1                                          Facsimile: 415.395.8095

                   2                                          Melissa Arbus Sherry (pro hac vice)
                                                              melissa.sherry@lw.com
                   3                                          Richard P. Bress (pro hac vice)
                                                              rick.bress@lw.com
                   4                                          Anne W. Robinson (pro hac vice)
                                                              anne.robinson@lw.com
                   5                                          Tyce R. Walters (pro hac vice)
                                                              tyce.walters@lw.com
                   6                                          Gemma Donofrio (pro hac vice)
                                                              gemma.donofrio@lw.com
                   7                                          Christine C. Smith (pro hac vice)
                                                              christine.smith@lw.com
                   8                                          LATHAM & WATKINS LLP
                                                              555 Eleventh Street NW, Suite 1000
                   9                                          Washington, D.C. 20004
                                                              Telephone: 202.637.2200
               10                                             Facsimile: 202.637.2201

               11                                             Attorneys for Plaintiffs National Urban League;
                                                              League of Women Voters; Black Alliance for
               12                                             Just Immigration; Harris County, Texas; King
                                                              County, Washington; City of San Jose,
               13                                             California; Rodney Ellis; Adrian Garcia; and
                                                              the NAACP
               14
                       Dated: December 31, 2020               By: /s/ Jon M. Greenbaum
               15                                             Kristen Clarke (pro hac vice)
                                                              kclarke@lawyerscommittee.org
               16                                             Jon M. Greenbaum (Bar No. 166733)
                                                              jgreenbaum@lawyerscommittee.org
               17                                             Ezra D. Rosenberg (pro hac vice)
               18                                             erosenberg@lawyerscommittee.org
                                                              Ajay Saini (pro hac vice)
               19                                             asaini@lawyerscommitee.org
                                                              Maryum Jordan (Bar No. 325447)
               20                                             mjordan@lawyerscommittee.org
                                                              Pooja Chaudhuri (Bar No. 314847)
               21                                             pchaudhuri@lawyerscommittee.org
                                                              LAWYERS’ COMMITTEE FOR CIVIL
               22                                             RIGHTS UNDER LAW
                                                              1500 K Street NW, Suite 900
               23                                             Washington, DC 20005
                                                              Telephone: 202.662.8600
               24
                                                              Facsimile: 202.783.0857
               25
                                                              Attorneys for Plaintiffs National Urban League;
               26                                             City of San Jose, California; Harris County,
                                                              Texas; League of Women Voters; King County,
               27                                             Washington; Black Alliance for Just
                                                              Immigration; Rodney Ellis; Adrian Garcia; the
               28                                             NAACP; and Navajo Nation

                                                                                 CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          2   STATUS UPDATE ON ORDER GRANTING IN PART &
 SAN FRANCISCO
                                                               DENYING IN PART PLTFS’ REQUESTS FOR RELIEF
                        Case 5:20-cv-05799-LHK Document 419 Filed 12/31/20 Page 4 of 6


                   1
                                                              Wendy R. Weiser (pro hac vice)
                   2                                          weiserw@brennan.law.nyu.edu
                                                              Thomas P. Wolf (pro hac vice)
                   3                                          wolft@brennan.law.nyu.edu
                                                              Kelly M. Percival (pro hac vice)
                   4
                                                              percivalk@brennan.law.nyu.edu
                   5                                          BRENNAN CENTER FOR JUSTICE
                                                              120 Broadway, Suite 1750
                   6                                          New York, NY 10271
                                                              Telephone: 646.292.8310
                   7                                          Facsimile: 212.463.7308

                   8                                          Attorneys for Plaintiffs National Urban League;
                                                              City of San Jose, California; Harris County,
                   9                                          Texas; League of Women Voters; King County,
                                                              Washington; Black Alliance for Just
               10                                             Immigration; Rodney Ellis; Adrian Garcia; the
               11                                             NAACP; and Navajo Nation
                                                              Mark Rosenbaum (Bar No. 59940)
               12                                             mrosenbaum@publiccounsel.org
                                                              PUBLIC COUNSEL
               13                                             610 South Ardmore Avenue
                                                              Los Angeles, California 90005
               14                                             Telephone: 213.385.2977
               15                                             Attorneys for Plaintiff City of San Jose
               16                                             Doreen McPaul, Attorney General
                                                              dmcpaul@nndoj.org
               17
                                                              Jason Searle (pro hac vice)
               18                                             jasearle@nndoj.org
                                                              NAVAJO NATION DEPARTMENT OF
               19                                             JUSTICE
                                                              P.O. Box 2010
               20                                             Window Rock, AZ 86515
                                                              Telephone: (928) 871-6345
               21
                                                              Attorneys for Navajo Nation
               22
                       Dated: December 31, 2020               By: /s/ Danielle Goldstein
               23                                             Michael N. Feuer (Bar No. 111529)
               24                                             mike.feuer@lacity.org
                                                              Kathleen Kenealy (Bar No. 212289)
               25                                             kathleen.kenealy@lacity.org
                                                              Danielle Goldstein (Bar No. 257486)
               26                                             danielle.goldstein@lacity.org
                                                              Michael Dundas (Bar No. 226930)
               27                                             mike.dundas@lacity.org
                                                              CITY ATTORNEY FOR THE CITY OF
               28                                             LOS ANGELES

                                                                                 CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          3   STATUS UPDATE ON ORDER GRANTING IN PART &
 SAN FRANCISCO
                                                               DENYING IN PART PLTFS’ REQUESTS FOR RELIEF
                        Case 5:20-cv-05799-LHK Document 419 Filed 12/31/20 Page 5 of 6


                   1                                          200 N. Main Street, 8th Floor
                                                              Los Angeles, CA 90012
                   2                                          Telephone: 213.473.3231
                                                              Facsimile: 213.978.8312
                   3
                                                              Attorneys for Plaintiff City of Los Angeles
                   4

                   5   Dated: December 31, 2020               By: /s/ Michael Mutalipassi
                                                              Christopher A. Callihan (Bar No. 203010)
                   6                                          legalwebmail@ci.salinas.ca.us
                                                              Michael Mutalipassi (Bar No. 274858)
                   7                                          michaelmu@ci.salinas.ca.us
                                                              CITY OF SALINAS
                   8                                          200 Lincoln Avenue
                                                              Salinas, CA 93901
                   9                                          Telephone: 831.758.7256
                                                              Facsimile: 831.758.7257
               10

               11                                             Attorneys for Plaintiff City of Salinas

               12      Dated: December 31, 2020               By: /s/ Rafey S. Balabanian
                                                              Rafey S. Balabanian (Bar No. 315962)
               13                                             rbalabanian@edelson.com
                                                              Lily E. Hough (Bar No. 315277)
               14                                             lhough@edelson.com
                                                              EDELSON P.C.
               15                                             123 Townsend Street, Suite 100
                                                              San Francisco, CA 94107
               16                                             Telephone: 415.212.9300
                                                              Facsimile: 415.373.9435
               17

               18                                             Rebecca Hirsch (pro hac vice)
                                                              rebecca.hirsch2@cityofchicago.org
               19                                             CORPORATION COUNSEL FOR THE
                                                              CITY OF CHICAGO
               20                                             Mark A. Flessner
                                                              Stephen J. Kane
               21                                             121 N. LaSalle Street, Room 600
                                                              Chicago, IL 60602
               22                                             Telephone: (312) 744-8143
                                                              Facsimile: (312) 744-5185
               23
                                                              Attorneys for Plaintiff City of Chicago
               24

               25

               26

               27

               28

                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          4    STATUS UPDATE ON ORDER GRANTING IN PART &
 SAN FRANCISCO
                                                                DENYING IN PART PLTFS’ REQUESTS FOR RELIEF
                        Case 5:20-cv-05799-LHK Document 419 Filed 12/31/20 Page 6 of 6


                   1
                       Dated: December 31, 2020                          By: /s/ Donald R. Pongrace
                   2                                                     Donald R. Pongrace (pro hac vice)
                                                                         dpongrace@akingump.com
                   3                                                     Merrill C. Godfrey (Bar No. 200437)
                                                                         mgodfrey@akingump.com
                   4
                                                                         AKIN GUMP STRAUSS HAUER & FELD
                   5                                                     LLP
                                                                         2001 K St., N.W.
                   6                                                     Washington, D.C. 20006
                                                                         Telephone: (202) 887-4000
                   7                                                     Facsimile: 202-887-4288

                   8                                                     Attorneys for Plaintiff Gila River Indian
                                                                         Community
                   9
                       Dated: December 31, 2020                          By: /s/ David I. Holtzman
               10                                                        David I. Holtzman (Bar No. 299287)
                                                                         David.Holtzman@hklaw.com
               11
                                                                         HOLLAND & KNIGHT LLP
               12                                                        Daniel P. Kappes
                                                                         Jacqueline N. Harvey
               13                                                        50 California Street, 28th Floor
                                                                         San Francisco, CA 94111
               14                                                        Telephone: (415) 743-6970

               15                                                        Attorneys for Plaintiff County of Los Angeles
               16

               17                                              ATTESTATION

               18              I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this

               19      document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred

               20      in this filing.

               21      Dated: December 31, 2020                          LATHAM & WATKINS LLP

               22
                                                                         By: /s/ Sadik Huseny
               23                                                            Sadik Huseny
               24

               25

               26

               27

               28

                                                                                            CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                     5   STATUS UPDATE ON ORDER GRANTING IN PART &
 SAN FRANCISCO
                                                                          DENYING IN PART PLTFS’ REQUESTS FOR RELIEF
